DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Portions of Applicant's arguments filed 2 August 2022 Pre-Appeal Brief have been fully considered and were deemed persuasive by the participants in the Pre-Appeal Brief conference. Specifically, it was agreed that while the structure of a stator in a generator and a motor is identical, the fact that Chen does not explicitly disclose a generator but is relied up to teach a generator is not proper.  In order to explicitly teach that the stator of Chen can be used in the generator of Scott, a new reference is cited below. 
However, Applicant also argues that Chen does not explicitly disclose a tap that provides at least an output greater than or less than 50% of the generator output voltage and that Scott does not explicitly disclose the load connected to Scott is an energy storage system. These arguments are not persuasive. Chen discloses taps separated in thirds. When utilized in the generator of Scott they would output, at the very least 33% and 66% of the generator output – the skilled artisan would appreciate that the number of turns between each tap can change based on the desired output. When the existing 50% tap of Scott is factored in, the combination teaches claim 1.  Further, Fig. 7A shows the intermediate taps of Scott are connected to switch 704, which connects them to battery terminals 703 and 705 for charging, which given the broadest reasonable interpretation is a battery storage management system.  Thus, the load connected to the intermediate taps of Scott, modified by Chen, is a battery storage management system.
It was further agreed by the participants in the Pre-Appeal Brief conference that there are multiple issues under 35 USC 112, as shown below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 11-13, 16-19, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the electrical stator winding is connected to a power source of the three-phase generator at a first end thereof” and claim 16 recites “wherein the electrical stator winding is connected to a power source at a first end thereof”.  In an electrical generator, the electrical stator winding is a source of power itself.  As the rotor rotates, power in the form of electrical current is induced in the stator windings. It is unclear how an additional power source can be connected to the stator winding.  If there is an additional power source, how is the current in the stator winding induced?  Why is the stator winding even required in the system if the power is already produced? At the very least, these questions need to be considered and clarification is required. 
Claim 7 recites “multiple emanating wires, each of the wires being connected to the generator at a first end thereof and having multiple windings”.  First, it is unclear if “and having multiple windings” is describing the multiple emanating wires or the generator.  Further, similar to claims 1 and 16 above, it is unclear what role the emanating wires have in relation to the generator. Claim 7 recites that the generator comprises the multiple emanating wires but also says the wires are connected to the generator at a first end thereof. It’s unclear how the wires can both be a part of and connected to the generator. 
Assuming it’s the wires that have the multiple windings, the only components in a generator that have windings are the rotor and stator (based on the disclosure, this claim appears to be trying to claim a stator without explicitly stating “stator”).  Thus, it is unclear how the stator (or rotor) of a generator can be also connected to the generator at a first end thereof when it’s a component of the generator.  
The alternative is that the wires are not part of the generator, but connected to it. In this case, it’s unclear what role wires with windings would have in the invention.  As stated above, the generator has a rotor and a stator with windings, which already produce power. The only external component to the generator with windings would be a transformer.  However, the specification in paragraph 0004 specifically states the invention does not include a transformer. Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-13, 16-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (“Scott”; US 5,705,917), in view of Mizuma (US 2018/0222278), Chen (US 2001/0028202), and Nakumura et al. (US 2016/0190884).
Regarding claim 1: Scott discloses a three-phase generator for supplying power to a component (Fig. 7A), the three-phase generator comprising: 
an electrical stator (604) winding having multiple coil turns (606, 608), wherein the electrical stator winding is connected to a power source of the three-phase generator at a first end thereof (the generator, via the rotor),
a distal output power lead disposed at a distal end of the electrical stator winding (A,B,C at 24V), wherein the distal output power lead is connected to an electrical load  (via 704); and 
at least one intermediate output power lead disposed at an intermediate distance between the power source of the three-phase generator at the first end of the electrical stator winding and the distal end of the electrical stator winding (A,B,C at 12V), 
wherein the lead provides wherein the at least two intermediate output power leads provide 50% of the generator output voltage (12V vs. 24V),
wherein a number of the coil turns determines the generator output voltage at the distal output power lead and at the at least one intermediate output power lead (in this case 12V or 24V);
wherein a load connected to one of the intermediate output power leads is an energy storage management system (250, column 7, lines 5-13: control circuit supplies power from the intermediate output power leads to terminals 703 and 705, used to charge batteries).
Scott does not explicitly disclose supplying power to a component of a transport climate control system or at least two intermediate output power leads, wherein at least one of a value less than 50% of a generator output voltage or greater than 50% of the generator output voltage.
However, Mizuma discloses supplying power to a component (12, Fig. 1) of a transport climate control system.
And, Nakumura discloses a stator winding (Fig. 15) for use in an electric motor or generator (paragraph 0001). 
And, Chen discloses at least two intermediate output power leads (A2, A3, B2, B3, C2, C3; Fig. 1),
wherein the at least two intermediate output power leads at least one of a value less than 50% of the output voltage or greater than 50% of the output voltage (as A2 and A3 provide 33% and 66%, when included in the generator of Scott).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the compressor of Mizuma in order to allow for further applications and to include the additional lead of Chen in order to increase the output voltage capabilities, and to have the stator winding of Chen function in the generator of Scott as taught by Nakumura, resulting in a generator output voltage levels claimed, as a stator can function in both an electric motor and generator (paragraph 0001). 
Regarding claim 2: Scott as modified by Chen discloses at least two intermediate power output leads, Scott further discloses a position of the at least one intermediate output power lead determines a proportion of a full generator output voltage provided to the load connected to a respective one of the at least two intermediate output power leads (in this case 50%, 12V vs. 24V).
Regarding claim 3: Scott discloses the intermediate distance is based on the number of coil turns from the power source to a placement of the at least one output power lead (the 12V tap is placed halfway between the center and distal end, resulting is half, or 50%, of the voltage output).
Regarding claim 4: Scott discloses a 50% value but does not explicitly disclose the value less than 50% of the generator output voltage is 25%, and the value greater than 50% of the generator output voltage is 75%.
However, Chen discloses a value less than 50% and a value greater than 50%.
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values to be 25% and 75% in order to meet optimal design requirements. 
Regarding claim 5: Scott discloses a three-phase generator, but does not explicitly disclose the three-phase generator is used in a portable transport system.
However, Mizuna discloses the three-phase generator is used in a portable transport system (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the portable transport system of Mizuma in order to allow for further applications. 
Regarding claim 7: Scott discloses a system, comprising: 
a generator (Fig. 7A) that provides three-phase AC voltages (via 606 and 608); 
a first load that is powered in a first mode (via 702); and 
a second load (via 703, 705) that is powered in a second mode, wherein the generator is configured to concurrently provide a first voltage level to the first load and a second voltage level to the second load (column 7, lines 8-14), 
wherein the first voltage is greater than the second voltage (column 7, lines 8-14), wherein the generator comprises:
multiple emanating wires (606 and 608), each of the wires being connected to the generator at a first end thereof (via the rotor) and having multiple windings (606 and 608); and 
taps that are equally and proportionally distributed over each of the multiple wires to deliver output voltages of 50% of a voltage output by the generator (12V vs. 24V);
wherein either of the first load or the second load is an energy management system (250, column 7, lines 5-13: control circuit supplies power from the intermediate output power leads to terminals 703 and 705, used to charge batteries).
Scott does not explicitly disclose a transport climate control system and a climate control circuit that includes a compressor that is powered by the three-phase generator and at least one of a value less than 50% of the voltage output by the generator or greater than 50% of the voltage output by the generator. 
However, Mizuna discloses a transport climate control system and a climate control circuit that includes a compressor (12, Fig. 1) that is powered by the three-phase generator.
And, Nakumura discloses multiple emanating wires or a winding (Fig. 15) for use in an electric motor or generator (paragraph 0001). 
And, Chen discloses at least one of a value less than 50% of the voltage output by the generator or greater than 50% of the voltage output by the generator (A3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the compressor of Mizuma in order to allow for further applications and to include the additional lead of Chen in order to increase the output voltage capabilities, and to have the winding of Chen function in the generator of Scott, as taught by Nakumura, resulting in a generator output voltage levels claimed, as a winding can function in both an electric motor and generator (paragraph 0001). 
Regarding claim 11: Scott discloses a 50% value but does not explicitly disclose the value less than 50% of the generator output voltage is 25%, and the value greater than 50% of the generator output voltage is 75%.
However, Chen discloses a value less than 50% and a value greater than 50%.
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values to be 25% and 75% in order to meet optimal design requirements. 
Regarding claim 12: Scott discloses the three-phase generator is used to power any one of a fan motor, a vehicle heater, or a controller (controller 250).
Regarding claim 13: Scott discloses each tap on each of the respective wires is simultaneously powered (via rotor 220, Fig. 4).
Regarding claim 16: Scott discloses a three-phase generator for supplying power to a component (Fig. 7A), the three-phase generator comprising: 
an electrical stator winding (604) having multiple coil turns (606, 608), wherein the electrical stator winding is connected to a power source at a first end thereof (via the rotor), 
a distal output power lead disposed at a distal end of the electrical stator winding (A, B, C at 24V), wherein the distal output power lead is connected to an electrical load (via 704); and 
an intermediate output power lead (12V) disposed at an intermediate distance between the power source and the distal end of the electrical stator winding, 
wherein the intermediate output power lead provide 50% of the generator output voltage (12V vs 24V); 
wherein a number of the coil turns determines a generator output voltage at the distal output power lead and at the at least one intermediate output power lead (12V or 24V), and
wherein at least one of the intermediate output power leads is connected to an energy storage management system (250, column 7, lines 5-13: control circuit supplies power from the intermediate output power leads to terminals 703 and 705, used to charge batteries).
Scott does not explicitly disclose supplying power to a component of a transport climate control system or intermediate output power leads disposed at intermediate distances between the power source and the distal end of the electrical stator winding, wherein the intermediate output power leads provide, respectively, 25%, 50%, and 75% of the generator output voltage.
However, Mizuma discloses supplying power to a component (12, Fig. 1) of a transport climate control system.
And, Nakumura discloses a stator winding (Fig. 15) for use in an electric motor or generator (paragraph 0001). 
And, Chen discloses intermediate output power leads disposed at intermediate distances between the power source and the distal end of the electrical stator winding (A2, A3, B2, B3, C2, C3; Fig. 1), 
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the compressor of Mizuma in order to allow for further applications and to include the second lead of Chen in order to increase the output voltage capabilities and to modify the values to be 25% and 75% in order to meet optimal design requirements, and to have the stator winding of Chen function in the generator of Scott as taught by Nakumura, resulting in a generator output voltage levels claimed, as a stator can function in both an electric motor and generator (paragraph 0001).  
Regarding claim 17: Scott discloses a position of the intermediate output power leads determines a proportion (12V) of a full generator output voltage (24V) provided to a load (12V vs 24V is 50% the voltage).
Regarding claim 18: Scott as modified by Chen discloses intermediate distances, Scott further discloses the intermediate distances are based on the number of coil turns from the power source to a placement of the intermediate output power leads (as there are an equal number of coil turns at 606 and 608, and the intermediate tap is 50%, Fig. 7A).
Regarding claim 19: Scott discloses a three-phase generator, but does not explicitly disclose the three-phase generator is used in a portable transport system.
However, Mizuna discloses the three-phase generator is used in a portable transport system (Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Scott to supply power to the portable transport system of Mizuma in order to allow for further applications. 
Regarding claim 21: Scott discloses wherein the energy storage management system includes a battery charger and is configured to monitor and charge a rechargeable energy storage source (column 6, lines 21-44).
Regarding claim 22: Scott discloses the intermediate output power leads provide a percentage of the generator output voltage for a second load without an additional power factor correction circuit (in that Scott discloses 12V and 24V output designed to got to 12V or 24V loads, rectifiers are disclosed by nothing that changes the actual output voltage).
Regarding claim 23: Scott discloses wherein the energy storage management system includes a battery charger and is configured to monitor and charge a rechargeable energy storage source (column 6, lines 21-44).
Regarding claim 24: Scott discloses the intermediate output power leads provide a percentage of the generator output voltage for a second load without an additional power factor correction circuit (in that Scott discloses 12V and 24V output designed to got to 12V or 24V loads, rectifiers are disclosed by nothing that changes the actual output voltage).
Regarding claim 25: Scott discloses wherein the energy storage management system includes a battery charger and is configured to monitor and charge a rechargeable energy storage source (column 6, lines 21-44).
Regarding claim 26: Scott discloses the intermediate output power leads provide a percentage of the generator output voltage for a second load without an additional power factor correction circuit (in that Scott discloses 12V and 24V output designed to got to 12V or 24V loads, rectifiers are disclosed by nothing that changes the actual output voltage).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scott, Mizuma, Chen, and Nakumura as applied to claim 7 above, and further in view of Lang et al. (“Lang”; US 2012/0280581).
Regarding claim 9: Scott discloses a first mode and a second mode and a first tap and a second tap, but does not explicitly disclose the first mode is the first voltage level delivered by a first tap on a respective one of the wires, and wherein the second mode is the second voltage level delivered by a second tap on a respective one of the wires.
However, Lang discloses the first mode is the first voltage level delivered by a first tap on a respective one of the wires (206, Fig. 2), and 
wherein the second mode is the second voltage level delivered by a second tap (paragraph 0018 – at least one, implying there can be more taps) on a respective one of the wires (paragraph 0024).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the taps of Scott to have the multiple taps of Lang in order to have additional intermediate voltage outputs (paragraph 0024). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832